DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the robot in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3-6 and 16 are objected to because of the following informalities:  
Re claim 3, the phrase “wherein the generating, according to induction data collected when a robot moves in a warehouse, a warehouse map of the warehouse comprises:” should be amended to read “wherein the generating, according to induction data collected when [[a]]the robot moves in [[a]]the warehouse, [[a]]the warehouse map of the warehouse comprises:” as the terms “a robot”, “a warehouse”, and “a warehouse map” have been previously defined in claim 1.
Re claim 4, the phrase “the determining a mark position of the mark in the warehouse map based on the motion position and pose and the information of the mark comprises:” should be amended to read “the determining [[a]]the mark position of the mark in the warehouse map based on the motion position and pose and the information of the mark comprises:” as the term “a mark position” has previously been defined in claim 1.
Re claim 5, “third referential three-dimensional coordinates” is recited without the recitation of a first or second referential three dimensional coordinates.
Claim 16 is objected for similar reasons as claim 5 above.
Re claim 6, the phrase “wherein the determining a depositary place position of each depositary place on the rack in the warehouse map according to preset depositary place information of the rack and the mark position comprises:” should be amended to read “wherein the determining [[a]]the depositary place position of each depositary place on the rack in the warehouse map according to preset depositary place information of the rack and the mark position comprises:” as the term “a depositary place position” has previously been defined in claim 1
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 4, it is indeterminate as to whether the limitation “a vertex” in the step of determining first referential three-dimensional coordinates is the same as or different than the limitation “a vertex” in the step of determining second referential three-dimensional coordinates.
Claim 15 is rejected for similar reasons as claim 4 above.
The term “rapidly determining” in claim 10 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
Claims 1-2, 7-8, 11-14, and 17-20 are allowed.
Claims 3-6 and 16 are objected to but otherwise allowable.
Claims 4, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0029213 is also directed towards creating a warehouse map in a warehouse having .
The following is a statement of reasons for the indication of allowable subject matter:  the claims have been determined to be eligible subject matter as it could not be practically performed in the mind of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664